USCA11 Case: 20-12089     Date Filed: 03/23/2021   Page: 1 of 12



                                                              [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-12089
                             Non-Argument Calendar
                           ________________________

                             Agency No. A206-630-974

LETICIA HERNANDEZ-TROCHEZ,
EDIMILSON JOSE LINARES-HERNANDEZ,

                                                   Petitioners,

versus

U.S. ATTORNEY GENERAL,

                                                   Respondent.

                           ________________________

                       Petition for Review of a Decision of the
                            Board of Immigration Appeals
                             ________________________

                                  (March 23, 2021)

Before WILSON, ROSENBAUM, and LAGOA, Circuit Judges.

PER CURIAM:

         Leticia Hernandez-Trochez and her son, Edimilson Jose Linares-Hernandez,

petition for review of the Board of Immigration Appeals’s (“BIA”) order affirming
           USCA11 Case: 20-12089         Date Filed: 03/23/2021      Page: 2 of 12



the immigration judge’s order of removal and denial of their applications for asylum

and withholding of removal. For the reasons discussed below, we lack jurisdiction

and dismiss the petition.

I.     FACTUAL AND PROCEDURAL HISTORY

       Hernandez-Trochez and her son were born in and are citizens of Honduras.

On March 24, 2014, Hernandez-Trochez and her son entered the United States

through Texas without legal authorization. The Department of Homeland Security

served them with notices to appear, charging them as subject to removal because

they were present in the United States without being admitted or paroled by an

immigration officer. On August 11, 2014, at a removal hearing, Hernandez-

Trochez’s attorney conceded removability and expressed an intent to apply for

asylum.

       On October 10, 2014, Hernandez-Trochez applied for asylum and withholding

of removal under both the Immigration and Nationality Act (“INA”) and the

Convention Against Torture (“CAT”). The application said that she was a member

of a particular social group and she feared returning to Honduras because her son’s

father, Jose Salomon Linares, subjected her to physical, mental, and sexual abuse.1




       1
       Under the INA, an alien is eligible for asylum if the alien was persecuted on account of
membership in a particular social group. 8 U.S.C. § 1158(b)(1)(A); id. § 1101(a)(42).
                                              2
         USCA11 Case: 20-12089       Date Filed: 03/23/2021    Page: 3 of 12



      To support her claim, Hernandez-Trochez submitted two affidavits that were

identical except for the name of the affiant. She also included a third statement from

a Honduran municipal government employee that concluded that Linares subjected

Hernandez-Trochez to domestic violence. Additionally, she submitted reports from

the United States Department of State, Immigration and Refugee Board of Canada,

and a think tank called the Americas Program, all of which detailed the extent of the

violence against women in Honduras.

      On February 4, 2015, an immigration judge held a merits hearing in this case.

At the hearing, Hernandez-Trochez testified that Hernandez-Trochez and Linares

were neighbors who met shortly after her family moved away. The two became

friends and Linares helped her financially. Eventually, he began to abuse her,

including sexually. Hernandez-Trochez gave birth to Linares’s son, but the abuse

continued. Linares threatened to take away her son if she left. She went to the police

three times, but the police refused to do anything about the situation. Eventually,

she left their home and went to stay with her sister, who lived about four hours away.

Linares was eventually able to find Hernandez-Trochez and caused a disturbance at

her sister’s house where she was staying. She filed a complaint with the police, and

Linares did not come back to her sister’s house. He did, however, tell her that he

was still watching her and might abduct their son after school. She further testified

that there was no place in Honduras where she and her son would be safe.


                                          3
         USCA11 Case: 20-12089       Date Filed: 03/23/2021    Page: 4 of 12



      On cross-examination, Hernandez-Trochez said that the police took her

complaint and investigated after Linares showed up at her sister’s house. The police

searched for Linares but did not find him. As to the identical affidavits Hernandez-

Trochez submitted to support her asylum application, she testified that neighbors,

whom she had not spoken with since she arrived in the United States, were the

authors. She said that the affiants wrote the statements in Honduras and that she

brought them with her to the United States.

      Hernandez-Trochez’s testimony about the origin of the letters was

inconsistent. For example, she said that she obtained the letters while in Honduras.

When asked why the letters had an Orlando, Florida, mailing address, she said that

she did not bring them from Honduras. She also did not fully explain why two of

the letters were virtually identical. As to the third letter, she said it was from her

sister’s neighbor, only to later admit that it was written by an official with a

government agency in Honduras called the Office of Women and Children. When

asked about this discrepancy, she said that she thought that the immigration judge

was referring to a different statement.

      At the conclusion of the hearing, the immigration judge orally issued his initial

decision, which denied the application.        The immigration judge found that

Hernandez-Trochez’s testimony concerning the affidavits was not credible. He also

found that Hernandez-Trochez had not shown past persecution, a reasonable


                                          4
            USCA11 Case: 20-12089     Date Filed: 03/23/2021   Page: 5 of 12



probability of future persecution, or a well-founded fear of future persecution on

account of membership in a particular social group if she returned to Honduras.

Third, the immigration judge concluded that Hernandez-Trochez did not show that

Honduran police were unwilling or unable to protect her.

      Hernandez-Trochez appealed to the BIA. On November 6, 2015, the BIA

remanded to the immigration judge after concluding that it was clearly erroneous to

find Hernandez-Trochez testimony not credible merely because of the discrepancies

concerning the affidavits. It further concluded that the immigration judge should

have addressed the merits of Hernandez-Trochez’s proposed social group—

“Hondurans who are in a committed relationship and unable to leave”—and that, on

remand, should hear additional testimony as to whether the Honduran police could

or would protect her.

      On June 19, 2017, after the case had been remanded, the immigration judge

held another merits hearing. As to the BIA’s credibility ruling, the immigration

judge thought the BIA “got it wrong and that must be because [he] didn’t articulate

it well.”     The immigration judge thus called for additional testimony from

Hernandez-Trochez to help discern her credibility. Hernandez-Trochez’s counsel

argued that the BIA had already determined the credibility issue. The government

disagreed. Hernandez-Trochez testified again as follows. On one occasion, she

went to a police station and left after waiting for three hours for someone to take her


                                          5
          USCA11 Case: 20-12089        Date Filed: 03/23/2021    Page: 6 of 12



complaint. When she tried to file a complaint at the same police station months later,

she waited five hours and left because no one had taken her complaint. Six months

later, she moved to her sister’s house, and Linares went looking for her. Two days

later, she went to a police station near her sister’s home and filed a complaint. An

injunction prohibiting Linares from contacting Hernandez-Trochez was issued, and

police patrolled near her sister’s house about once per week in case Linares showed

up.

        Nonetheless, Linares—either directly or through friends—stalked her and

her son for seven months after the injunction. Linares occasionally went back to the

sister’s house. On one occasion, he threw things around the sister’s house, and on

another occasion, he tried to take her and her son by force. Police responded on both

occasions, but Linares was gone by the time they arrived. Two days after the

attempted kidnapping, Hernandez-Trochez went to the police station again. She

thought they were not paying attention to her. A week later, she decided to flee to

the United States.

      Cross-examination revealed an inconsistency in her testimony. Specifically,

she previously testified that she did not have any contact with Linares after the

injunction was issued but later admitted that he visited her at her sister’s house. She

also testified that she did not have a copy of the injunction and that she did not submit

copies of the police complaints.


                                           6
            USCA11 Case: 20-12089     Date Filed: 03/23/2021   Page: 7 of 12



      The immigration judge again denied Hernandez-Trochez’s application for

asylum, withholding of removal, and CAT relief. He once again found that her

testimony was not credible. He cited inconsistent statements about how often police

were called, a lack of documentary support for her claims, and the discrepancies

surrounding the affidavits she submitted. He found that, given the injunction that

she obtained, the police attempts to arrest Linares, and the police patrols around her

son’s school, the Honduran police were willing and able to protect her. More

broadly, he noted that the Honduran government was working to combat domestic

violence.     The immigration judge then denied her requests for asylum and

withholding of removal and ordered that Hernandez-Trochez be removed to

Honduras.

      Hernandez-Trochez appealed to the BIA. As to the inconsistent statements,

she said that the passage of time helped clarify the traumatic experience.

Additionally, she argued that the BIA had already determined she was credible. As

to whether the Honduran police were willing and able to protect her, she noted that

it took three visits to the police station and an injunction for the police to take any

action. Even then, she contends that the patrols to protect her were limited and that

Linares had additional contact with her even after the injunction was issued. She

also noted that, “due to recent BIA decisions, respondent’s definition of her

[particular social group] might not be eligible to establish nexus to an enumerated


                                          7
         USCA11 Case: 20-12089        Date Filed: 03/23/2021   Page: 8 of 12



ground.” She also stated that if the BIA “evaluates that respondent’s definition of

PSG lacks the required criteria to be accepted as an enumerated ground, she

respectfully submits that this case be remanded to give [her] the opportunity to define

her PSG according to decisions released after” her case was submitted.

      On May 12, 2020, the BIA dismissed the appeal. The BIA concluded that the

immigration judge did not clearly err in his credibility finding because he cited

specific, cogent reasons for the credibility finding. Additionally, the BIA noted that

its previous ruling did not determine whether Hernandez-Trochez was credible, only

that the immigration judge’s process for determining credibility at the first merits

hearing was flawed. The BIA also agreed with the immigration judge’s alternative

finding that police in Honduras were willing and able to help protect her from

Linares. The decision noted that police made attempts to arrest Linares and enjoined

him from approaching her. The BIA further determined that Hernandez-Trochez

waived the issue of CAT relief because she did not meaningfully raise it before the

BIA. Because the BIA’s conclusions concerning failure to establish past persecution

or a well-founded fear of future persecution and the willingness of the Honduran

police to protect her were dispositive, it did not address other issues. This timely

petition for review followed.

II.   STANDARDS OF REVIEW




                                          8
          USCA11 Case: 20-12089       Date Filed: 03/23/2021    Page: 9 of 12



       This Court’s subject matter jurisdiction is a legal issue that we review de novo.

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). When

we have subject-matter jurisdiction in a case, we review both the BIA’s decision and

those portions of the immigration judge’s decision expressly adopted by the BIA.

Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010).

       The BIA and immigration judge must give “reasoned consideration” to a

petition for relief from removal. Perez-Guerrero v. U.S. Att’y Gen., 717 F.3d 1224,

1232 (11th Cir. 2013) (quoting 8 C.F.R. § 208.16(c)(3)). This standard is met so

long as the BIA does not (1) misstate the contents of the record, (2) fail to adequately

explain why it rejected logical conclusions, or (3) provide unreasonable

justifications for its decisions that do not respond to any arguments in the record.

Ali v. U.S. Att’y Gen., 931 F.3d 1327, 1333–34 (11th Cir. 2019). The BIA cannot

fail to give reasoned consideration to an issue that was never before it. Indrawati v.

U.S. Att’y Gen., 779 F.3d 1284, 1303 (11th Cir. 2015)

       We review the BIA’s legal conclusions de novo and factual findings for

substantial evidence. Ali., 931 F.3d at 1333. The Court will not vacate for lack of

substantial evidence unless “any reasonable adjudicator would be compelled to

conclude to the contrary.” 8 U.S.C § 1252(b)(4)(B).

III.   ANALYSIS




                                           9
           USCA11 Case: 20-12089         Date Filed: 03/23/2021       Page: 10 of 12



       In her petition for review, Hernandez-Trochez challenges two aspects of the

BIA’s decision.2 First, she contends that the BIA erred in not remanding the matter

so that she could restate her proposed particular social group in light of a decision

by the Attorney General. Second, she argues that the BIA decision on review denied

her due process by affirming the immigration judge’s credibility determination,

which she says contradicts a prior BIA decision. For the reasons explained below,

we lack jurisdiction to decide either of these claims.

       Courts lack jurisdiction to review final orders of removal unless the petitioner

has exhausted all administrative remedies available as of right.                     8 U.S.C.

§ 1252(d)(1). To exhaust a claim before the BIA, the petitioner must do more than

make “passing references” or “[u]nadored, conclusory statements” in her brief to the

BIA. Jeune v. U.S. Att’y Gen., 810 F.3d 792, 800 (11th Cir. 2016) (quoting

Indrawati, 779 F.3d at 1297). “Simply put, petitioners must have previously argued

the ‘core issue now on appeal’ before the BIA.” Indrawati, 779 F.3d at 1297

(quoting Montano Cisneros v. U.S. Att’y Gen., 514 F.3d 1224, 1228 n.3 (11th Cir.

2008)). The exhaustion requirement is jurisdictional and precludes review of a claim

that was not presented to the BIA. Amaya, 463 F.3d at 1249-50 (holding that we



       2
          In the petition for review, Hernandez-Trochez does not raise or challenge the denial of
her relief under CAT, the merits of her credibility determination, or the agency’s determination
that the Honduran government is unwilling or unable to protect her. Because Hernandez-Trochez
did not raise those issues in her opening brief, she has abandoned them. See Sepulveda v. U.S.
Att’y Gen., 401 F.3d 1226, 1232 (11th Cir. 2005).
                                               10
           USCA11 Case: 20-12089     Date Filed: 03/23/2021   Page: 11 of 12



lack jurisdiction to review a claim not presented to the BIA even if the BIA reached

it sua sponte).

         In her petition for review, Hernandez-Trochez contends that the BIA should

have remanded this matter to the immigration judge given the Attorney General’s

decision in Matter of A-B-, 27 I&N Dec. 316 (B.I.A. June 11, 2018). Her brief to

the BIA, however, does not specifically mention this decision. Instead, it mentions

“recent BIA decisions” that might be the basis for a remand for her to define her

particular social group. Even if we construe Hernandez-Trochez’s reference to

“recent BIA decisions” as referring to the Attorney General’s decision in Matter of

A-B-, as her brief to this Court suggests, it is a mere passing reference that did not

give the BIA an opportunity to “consider the niceties and contours of the relevant

arguments” and thus does not satisfy the exhaustion requirement.               Amaya-

Artunduaga, 463 F.3d at 1250. As a result, we lack jurisdiction to consider this

issue.

         Hernandez-Trochez’s due process claim suffers the same defect. In her

petition, Hernandez-Trochez contends that the immigration judge deprived her and

her son of due process because, at the second hearing, the immigration judge was

determined to reach the same credibility finding as he did at the initial hearing. Her

brief to the BIA challenged the substance of the credibility finding, but it did not

raise a due process claim regarding the immigration judge abandoning his role as a


                                         11
         USCA11 Case: 20-12089       Date Filed: 03/23/2021    Page: 12 of 12



neutral factfinder. “Where a procedural due process claim properly falls within the

immigration courts’ power to review and provide a remedy, the claim must be

exhausted before it can be considered by this Court.” See Bing Quan Lin v. U.S.

Att’y Gen., 881 F.3d 860, 868 (11th Cir. 2018).

A petitioner’s “due process claim, regarding the fairness of the Immigration Judge

as a neutral factfinder [is] ‘precisely the kind of procedural error which requires

exhaustion.’”    Id. (quoting Amaya-Artunduaga, 463 F.3d at 1251). Because

Hernandez-Trochez did not exhaust her administrative remedies with respect to the

due process claim, we lack jurisdiction to consider it for the first time here.

IV.   CONCLUSION

      For the foregoing reasons, we dismiss the petition for review.

PETITION DISMISSED.




                                          12